Citation Nr: 1233061	
Decision Date: 09/25/12    Archive Date: 10/01/12	

DOCKET NO.  08-31 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, previously classified.

2.  Entitlement to service connection for a disability of the right foot, to include scarring.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from September 1977 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in St. Paul, Minnesota.

By way of background, the Board denied the Veteran's claim for service connection for schizophrenia in February 1957 and again in August 2004.  Received in December 2006 was a claim for service connection for post-traumatic stress disorder (PTSD).  By rating decision dated in March 2007, in pertinent part, service connection for PTSD and for alcoholism was denied.  Subsequently, in November 2007, the Veteran indicated he was seeking compensation for various disabilities to include "depression with secondary alcohol dependence."  In a statement dated in November 6, 2008, he stated he was seeking service connection for disabilities including "anxiety-due to Article XV given to excessive drinking, fighting because of pressure" from two superior officers.  He also stated that he wanted to reopen a claim for depression.  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities affecting a Veteran based on review of the medical evidence.  This will all be addressed in the Remand that follows the Order section of the decision.  

The issue of the Veteran's entitlement to service connection for a right foot disability, to include scarring, will also be addressed in the REMAND following the Order section of the decision below. 
 

FINDINGS OF FACT

1.  Service connection for a schizo-affective disorder was denied in February 1997 and August 2004 decisions that were unappealed.

2.  Evidence received since the August 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.  Such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to open a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice under the governing regulations.  In addition, the evidence currently of record is sufficient to substantiate the claim to reopen herein decided.  Therein, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative of nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).

The Court recently interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996).  (Newly presented evidence need not be probative of all the elements required to award the claim, but only need be probative in regard to each element that was a specified basis for the last disallowance).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Analysis

The RO initially denied service connection for schizophrenia in a February 1997 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial and no pertinent evidence was received within the appeal period.  As a result, the February 1997 decision is final.  

The basis for the denial action was that the evidence of record failed to establish any relationship between a schizo-affective disorder with mixed affective symptoms and the Veteran's military service.  It was determined that military medical records did not show that the Veteran had any type of psychopathology while on active duty and there was no indication that a psychosis manifested itself to a compensable degree within the one-year presumptive period following the Veteran's separation from service in November 1984.  The report of a psychiatric examination in December 1996 was also reviewed and it was essentially determined that there was no evidence showing a plausible relationship between the psychosis and the Veteran's active service.  

In August 2004, a claim for service connection for a schizo-affective disorder with various symptoms was denied on the basis that the Veteran did not respond to a duty-to-assist letter informing him that new and material evidence had to be submitted in order to reopen his claim for service connection for a mental illness.  He did not respond to the request as of August 2004.  He was informed of the denial action by the letter dated the same month and did not appeal in a timely manner.  Thus, the August 2004 rating decision is final.

The evidence of record received since the August 2004 rating action includes VA medical records.  Also received are copies of service personnel records that were not previously part of the claims file.  The Veteran and his representative claim that these records demonstrate deterioration in the Veteran's performance from 1983 to the end of service, showing his military actions and reductions of rank.  They believe these records support their argument that the Veteran's psychiatric symptoms began while in service.  The Board finds that the aforementioned evidence is credible only for purposes of reopening the claim.  Accordingly, this evidence is sufficient to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder, namely a schizo-affective disorder.  


ORDER

The Board having determined that new and material evidence had been received, reopening of the claim for entitlement to service connection for a psychiatric disorder, to include schizo-affective disorder, is granted.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the right foot disability, the Veteran was accorded a rating examination by VA in February 2010.  The Veteran and his representative argue that the examiner failed to lend sufficient probative weight, if any, to the Veteran's assertions of receiving treatment for a right foot disability while in service and having had problems in the years thereafter.  The Board is aware of Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007), in which the Court found that a medical examination is inadequate where the examiner "impermissibly ignored the appellant's assertions that he sustained a back injury during service."  

With regard to the psychiatric disability claim, based on a review of the evidence of record, the Board finds that the Veteran should be afforded an examination for his claim on appeal to determine whether he has a psychiatric disability, however classified, that is etiologically related to his military service.

Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment or evaluation for the disabilities at issue.  The RO/AMC must include the authorization and release forms to allow for the procurement of any records identified.  The RO/AMC must then attempt to obtain them.  All attempts to obtain such records should be documented in the claims file.  

2.  The Veteran should be accorded an examination by a physician with appropriate expertise to determine whether any current right foot disability, to include any scarring, was incurred during or is the result of his active service.  The examiner must review the claims folder and note such review in an examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (that is, to a degree of 50 percent probability or more) that any current right foot disability had its onset in service or is otherwise related to a disease or injury in service.  The examiner should provide a rationale or the reason for each opinion provided and this should take into account the Veteran's report of symptoms, treatment, and injuries, along with the other evidence of record, in formulating his or her opinion.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that will permit the opinion to be rendered.

3.  The Veteran should be accorded an examination by a psychologist or a psychiatrist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in service or is otherwise related to a disease or injury in service.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account along with the other evidence of record, in formulating the requested opinion.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner concludes that there is insufficient information to provide an etiological opinion without resort to mere speculation, the physician should state whether the inability to provide a definitive opinion is due to a need for further information or because elements of medical technology have been exhausted regarding the etiology of the Veteran's psychiatric disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, the AMC/RO should consider all of the evidence of record and readjudicate the claims with regard to the right foot and the Veteran's psychiatric status with consideration of all theories of service connection.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be given an appropriate period of time for response.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


